                 Case 2:20-bk-10264-ER        Doc 274 Filed 01/21/21 Entered 01/21/21 14:13:24                Desc
                                               Main Document     Page 1 of 7


                   1   Aram Ordubegian (SBN 185142)
                       M. Douglas Flahaut (SBN 245558)
                   2   Christopher K.S. Wong (SBN 308048)
                       ARENT FOX LLP
                   3   555 West Fifth Street, 48th Floor
                       Los Angeles, CA 90013-1065
                   4   Telephone:     213.629.7400
                       Facsimile:     213.629.7401
                   5   Emails:        aram.ordubegian@arentfox.com
                                      douglas.flahaut@arentfox.com
                   6                  christopher.wong@arentfox.com

                   7   General Bankruptcy and Restructuring Counsel for
                       Debtor and Debtor-In-Possession
                   8
                                                UNITED STATES BANKRUPTCY COURT
                   9
                                                 CENTRAL DISTRICT OF CALIFORNIA
                 10
                                                          LOS ANGELES DIVISION
                 11
                       In re                                                Case No. 2:20-bk-10264-ER
                 12
                       450 S. WESTERN, LLC, a California                    Chapter 11
                 13    Limited Liability Company,
                                                                            STIPULATION RESOLVING THE
                 14                                                         SECURED CLAIM OF NEW
                                    Debtor and Debtor-in-Possession.        CREATION ENGINEERING AND
                 15                                                         BUILDINGS, INC.
                 16

                 17

                 18

                 19

                 20

                 21            TO THE HONORABLE ERNEST M. ROBLES, UNITED STATES BANKRUPTCY
                 22    JUDGE; AND ALL INTERESTED PARTIES:
                 23            This Stipulation is made and entered into by and between 450 S. Western, LLC, as debtor
                 24    and debtor-in-possession in the above-captioned chapter 11 case (“450 S. Western” or “Debtor”),
                 25    and New Creation Engineering and Builders, Inc. (“New Creation”), by and through their
                 26    respective counsel of record. The Debtor and New Creation shall hereinafter be referred to
                 27    collectively as the “Parties”. This Stipulation is made with reference to the following facts:
                 28    ///
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS A NGELES


                        AFDOCS/22995358.1
                 Case 2:20-bk-10264-ER             Doc 274 Filed 01/21/21 Entered 01/21/21 14:13:24           Desc
                                                    Main Document     Page 2 of 7


                   1                                                      RECITALS

                   2             A.       WHEREAS, the Debtor filed a voluntary petition on or about January 10, 2020.

                   3             B.       WHEREAS, on February 4, 2020, the Office of the United States Trustee appointed

                   4   the Official Committee of Unsecured Creditors in the above-captioned case pursuant to 11 U.S.C. §

                   5   1102(a) and (b).

                   6             C.       WHEREAS, the Debtor’s principal asset was that certain piece of real property

                   7   commonly known as 450 S. Western Ave., Los Angeles California (the “Property”).

                   8             D.       WHEREAS, on or about April 8, 2020, New Creation filed Proof of Claim No. 10-

                   9   1 (the “POC”) which asserts a secured claim in the amount of $665,452.69 against the estate, based

                 10    upon the Debtor’s purported obligation under that certain Promissory Note dated April 10, 2012 (the

                 11    “Note”) and a Short Form Deed of Trust, Assignment of Rents (the “DOT”).1

                 12              E.       WHEREAS, on or about September 23, 2020, the Debtor filed a motion to approve

                 13    the sale of the Property pursuant to that certain Purchase and Sale Agreement with Evergreen Capital

                 14    Assets, LP or its assignee, subject to overbids [Dkt. No. 188] (the “Sale Motion”).

                 15              F.       WHEREAS, as set forth in the Sale Motion, the Debtor contends the claim asserted

                 16    by New Creation in the POC is in dispute. Particularly, the Debtor contents New Creation

                 17    improperly calculated the amount of interest due and owing under the Note (the “Dispute”).

                 18              G.       WHEREAS, after an auction held in open court on October 14, 2020 at 10:00 a.m.

                 19    (Pacific standard time), Jake Sharp Capital (the “Buyer”) was announced as the Successful Bidder

                 20    for the Property at the final bid and purchase price of $57,500,000. On October 23, 2020, the Court

                 21    entered its order approving the sale of the Property to the Buyer under 11 U.S.C. §§ 363(b) and (f)

                 22    as Docket. No. 241.

                 23              H.       WHEREAS, on November 30, 2020, the Debtor filed the Notice of Filing of

                 24    Stipulation re: Distribution of Sale Proceeds [Dkt. No. 253], which inter alia, provides that upon

                 25    closing of the sale, $11,419,486.00 shall be held in a segregated debtor-in-possession account (the

                 26    “Segregated Account”) pending resolution of certain disputed claims, including the disputed POC

                 27    asserted by New Creation.

                 28    1
                           The Note and the DOT are attached as Exhibit 2 to the POC.
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS A NGELES                                                                 -2-
                           AFDOCS/22995358.1
                 Case 2:20-bk-10264-ER         Doc 274 Filed 01/21/21 Entered 01/21/21 14:13:24                   Desc
                                                Main Document     Page 3 of 7


                   1          I.       WHEREAS, on December 8, 2020, the Debtor filed its Notice of Closing of Real

                   2   Property [Dkt. No. 257] to inform the Court and all interested parties that the sale of the Property to

                   3   the Buyer closed on December 4, 2020.

                   4          J.       WHEREAS, following arms-length negotiations, the Parties have reached an

                   5   agreement to resolve the Dispute.

                   6          NOW, THEREFORE, in exchange for the mutual promises set forth herein, which

                   7   consideration the Parties agree is adequate, the Parties agree and stipulate as follows:

                   8                                             STIPULATION

                   9          1.       The above Recitals are incorporated in full as if set forth herein.

                 10           2.       This Stipulation is binding on the Parties when fully executed and shall become

                 11    effective upon entry of an order approving this Stipulation.

                 12           3.       Debtor agrees New Creation shall be entitled to an allowed secured claim in the

                 13    reduced amount of $551,311.00.

                 14           4.       New Creation hereby agrees to amend the POC to reflect a claim of no more than

                 15    $551,311.00 within seven (7) days of an order approving this Stipulation, provided that in the event

                 16    New Creation fails to amend the POC, New Creation shall nevertheless be deemed to have a secured

                 17    claim in the amount of $551,311.00 for all purposes in the bankruptcy case.

                 18           5.       Within seven (7) days of entry of an order approving this Stipulation, the Debtor

                 19    agrees to distribute $551,311.00 from the Segregated Account to New Creation, with such payment

                 20    constituting full satisfaction of the Debtor’s pre- and post-petition obligations to New Creation under

                 21    the Note and the DOT, whether asserted in the POC or otherwise.

                 22           6.       The Parties agree to execute any other and further documents or instructions and

                 23    perform any other and further acts as may be necessary or appropriate to consummate this

                 24    Stipulation. Specifically, and without limiting the foregoing, New Creation shall fully cooperate

                 25    with the Debtor in good faith and shall prepare, record, and/or file any other appropriate documents

                 26    reasonably necessary for the release of the subject lien.

                 27           7.       This Stipulation shall survive the dismissal or conversion of this chapter 11 case,

                 28    and shall be binding on any (i) trustee appointed, (ii) following conversion to chapter 7 of the
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS A NGELES                                                          -3-
                         AFDOCS/22995358.1
                 Case 2:20-bk-10264-ER           Doc 274 Filed 01/21/21 Entered 01/21/21 14:13:24                 Desc
                                                  Main Document     Page 4 of 7


                   1   Bankruptcy Code, or (iii) any other successor of the Debtor.

                   2              8.      The Court shall retain jurisdiction, and the Parties consent to such retention of

                   3   jurisdiction, to resolve any disputes or controversies arising from, or related to, this Stipulation.

                   4              9.      This Stipulation may not be modified, altered, or amended without written consent

                   5   of both Parties.

                   6              10.     Each Party to this Stipulation agrees to bear its own legal and other costs incurred

                   7   to date.

                   8

                   9
                           Dated:           December 10, 2020                  ARENT FOX LLP
                 10

                 11
                                                                           By:
                 12                                                          Aram Ordubegian
                 13                                                          M. Douglas Flahaut
                                                                             Christopher K.S. Wong
                 14                                                          General Bankruptcy and Restructuring
                                                                             Counsel for Debtor and Debtor-In-Possession
                 15

                 16

                 17

                 18        Dated:          December 10, 2020                   VERVE LAW GROUP, LLP
                 19

                 20                                                      By:
                                                                               Jeffrey T. Gwynn
                 21                                                            Counsel to New Creation Engineering and
                                                                               Builders, Inc.
                 22

                 23

                 24

                 25

                 26

                 27

                 28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS A NGELES                                                            -4-
                         AFDOCS/22995358.1
        Case 2:20-bk-10264-ER                     Doc 274 Filed 01/21/21 Entered 01/21/21 14:13:24                                      Desc
                                                   Main Document     Page 5 of 7



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

Arent Fox LLP, Gas Company Tower, 555 West Fifth Street, 48th Floor, Los Angeles, CA 90013.

A true and correct copy of the foregoing document entitled (specify): STIPULATION RESOLVING THE SECURED
CLAIM OF NEW CREATION ENGINEERING AND BUILDINGS, INC. will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
1/21/2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page


2. SERVED BY UNITED STATES MAIL: On (date) 1/21/2021, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)            , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 1/21/2021                   AYLIN SOOKASSIANS                                                  /s/ Aylin Sookassians
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/21859689.1
        Case 2:20-bk-10264-ER                     Doc 274 Filed 01/21/21 Entered 01/21/21 14:13:24                                      Desc
                                                   Main Document     Page 6 of 7


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Jesse S Finlayson on behalf of Creditor Philmont Management, Inc.
jfinlayson@ftrlfirm.com, bmendoza@ftrlfirm.com

M Douglas Flahaut on behalf of Attorney Arent Fox LLP
flahaut.douglas@arentfox.com

M Douglas Flahaut on behalf of Debtor 450 S. Western, LLC, a California limited liability company
flahaut.douglas@arentfox.com

Maria L Garcia on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF 450 S.
WESTERN, LLC
Maria.L.Garcia@lewisbrisbois.com, Nancy.jasso@lewisbrisbois.com

Amy L Goldman on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF 450 S.
WESTERN, LLC
Amy.Goldman@lewisbrisbois.com

Jeffrey T Gwynn on behalf of Creditor New Creation Engineering and Builders, Inc.
jgwynn@vervelaw.com

Mark S Horoupian on behalf of Interested Party Courtesy NEF
mhoroupian@sulmeyerlaw.com, mhoroupian@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com

Christian T Kim on behalf of Interested Party Christian Kim
ckim@dumas-law.com, ckim@ecf.inforuptcy.com

Richard J Laski (TR)
rlaski@wilshirellc.com

John P Lee on behalf of Creditor One Stop Financial Consulting, Inc.
jlee@kspllaw.com, admin@kspllaw.com

John P Lee on behalf of Creditor Richvest Asset Holdings, LLC.
jlee@kspllaw.com, admin@kspllaw.com

Won Lee on behalf of Attorney Square Mixx LA, Inc.
dlee@metallawgroup.com

Won Lee on behalf of Attorney Eunice Y. Tak
dlee@metallawgroup.com

Kenderton S Lynch on behalf of Creditor Evergreen Capital Assets, LP
kenlynchlaw@aol.com

Kenderton S Lynch on behalf of Interested Party Courtesy NEF
kenlynchlaw@aol.com

David W. Meadows on behalf of Creditor G 450 LLC
david@davidwmeadowslaw.com

David W. Meadows on behalf of Creditor G 450, LLC, Pontis Capital, LLC, and Five West Capital, LP
david@davidwmeadowslaw.com

David W. Meadows on behalf of Interested Party Courtesy NEF
david@davidwmeadowslaw.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/21859689.1
        Case 2:20-bk-10264-ER                     Doc 274 Filed 01/21/21 Entered 01/21/21 14:13:24                                      Desc
                                                   Main Document     Page 7 of 7


Juliet Y Oh on behalf of Interested Party Admire Capital Lending, LLC
jyo@lnbrb.com, jyo@lnbrb.com

Juliet Y Oh on behalf of Interested Party Belmont Two Investment Holdings, LLC
jyo@lnbrb.com, jyo@lnbrb.com

Juliet Y Oh on behalf of Interested Party Courtesy NEF
jyo@lnbrb.com, jyo@lnbrb.com

Aram Ordubegian on behalf of Attorney Arent Fox LLP
ordubegian.aram@arentfox.com

Aram Ordubegian on behalf of Debtor 450 S. Western, LLC, a California limited liability company
ordubegian.aram@arentfox.com

Sagar Parikh on behalf of Creditor SoCal Lien Solutions, LLC
SP@BeverlyHillsLawCorp.com

Amelia Puertas-Samara on behalf of Debtor 450 S. Western, LLC, a California limited liability company
itcdbgc@edd.ca.gov, itcdgc@edd.ca.gov

Dean G Rallis, Jr on behalf of Interested Party Courtesy NEF
drallis@hahnlawyers.com,
marias@hahnlawyers.com;mpham@hahnlawyers.com;drallis@ecf.courtdrive.com;drallis@ecf.inforuptcy.com

Victor A Sahn on behalf of Interested Party Courtesy NEF
vsahn@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@e
cf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com

Lovee D Sarenas on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF 450 S.
WESTERN, LLC
lsarenas@sklarkirsh.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Christopher K.S. Wong on behalf of Debtor 450 S. Western, LLC, a California limited liability company
christopher.wong@arentfox.com, yvonne.li@arentfox.com

Felix T Woo on behalf of Creditor SINO-US INVESTMENT AND MANAGEMENT CONSULTANT LIMITED
fwoo@ftwlawgroup.com, admin@ftwlawgroup.com

Hatty K Yip on behalf of U.S. Trustee United States Trustee (LA)
hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov

Timothy J Yoo on behalf of Interested Party Courtesy NEF
tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/21859689.1
